Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I and SEQ ID NO: 655 in the reply filed on 2/16/2022 is acknowledged.  The traversal is on the ground(s) that there will be no additional burden to search all groups.  This is not found persuasive because for the national stage applications filed under 35 USC 371, the applicable standard for restriction is 37 CFR 1.499, where lack of unity is required for restriction.  This regulation is silent on search burden.  For national applications filed under 35 USC 111(a), the applicable standard is 37 CFR 1.141-1.146, where the criteria is excessive examiner search burden.  As applicants have stated on their application data sheet and on their declaration that this application was filed under 35 USC 371, search burden is not the proper criteria for restriction of this application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2022.

Status of the Claims
Claims 1 and 3-11 are pending in this application.
Claims 6 and 9-11 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1, 3-5 and 7-8 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Getts et al. (WO 2015/153151).
With respect to claim 1, Getts et al. teach allergenic epitope-containing peptides for detection of peanut allergy selected from the group consisting of SEQ ID Nos: 69-277 (claim 28). It is noted that the peptides NHRIFLAGDKDNVID (SEQ ID NO: 161), IFLAGDKDNVIDQIE (SEQ ID NO: 162), AGDKDNVIDQIEKQA (SEQ ID NO: 1613, and KDNVIDQIEKQAKDL (SEQ ID NO: 164) comprise instantly claimed SEQ ID NO: 653 (XXXKDNVXX).
Getts et al. further teach that the polypeptides are immobilized on a porous support (paras [0018] and [0047]).
With respect to claim 3, SEQ ID Nos: 161-164 have less than 500 amino acid residues.
With respect to claim 4, Getts et al. teach a kit for diagnosing an allergy comprising the peptides (claims 31-33).
With respect to claims 5 and 7-8, Getts et al. teach a method for diagnosing a food allergy in a subject comprising the peptides and a labeling agent (claims 1 and 7), thus reading on the claimed composition. Furthermore, Getts et al. teach that an allergic subject is exposed to the immunogen (immunotherapy) (para [0015]), thus, the peptides must necessarily be in a pharmaceutical composition in order to be administered.

Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver et al. (WO 2015/048342).
With respect to claim 1, Silver et al. teach a formulation comprising a polypeptide
comprising an amino acid sequence selected from the group consisting of SEQ ID Nos: 00001-03909 (claim 25).
It is noted that SEQ ID NO: 01217 (depicted below), comprises the elected species (i.e. SEQ ID NO: 655; underlined and bolded below).	 
MRKWTVASALLLLSLLFLFADQGRKFQANAEGDSDELVDPPKVEDKIGAVPHGLSTDSDVVKREAESISKRSLRSNAEKFEFQAEVSRLMDIIINSLYSNKDIFLRELISNASDALDKIRFLSLTDKEVLGEGDNTKLDIQIKLDKEKKILSIRDRGIGMTKEDLIKNLGTIAKSGTSAFVEKMQTSGDLNLIGQFGVGFYSVYLVADYVEVISKNNDDKQYVWESKADGAFAISEDTWNEPLGRGTEIRLHLKEEAGEYLEESKLKELVKRYSEFINFPIYIWASKEVDVEVPADEDDSSDEEDSSESSSKEESEDEDADKSEDEEKKPKTKTVKETTYEWELLNDVKAIWLRNPKEVTEEEYTKFYHSLAKDFSDEKPLAWSHFTAEGDVEFKAVLFVPPKAPQDLYESYYNANKSNLKLYVRRVFISDEFNELLPKYLNFLLGLVDSDTLPLNVSREMLQQHSSLKTIKKKLIRKALDMIRRIADEDPDESTDKEKKEDASSDNDEKKGQYSKFWNEFGKSIKLGIIEDATNRNRLAKLLRFESTKSEGKLTSLDQYISRMKTGQKDIFYITGTSKEQLENSPFLERLKKKNFEVIFFTDPVDEYLMQYLMDYEDKKFQNVSKEGLKLGKDSKDKELKESFKDLTKWWKTALSKDNVDDVKISNRLDNTPCVVVTSKFGWSANMERIMQSQTLSDASKQAYMRGKRVLEINPRHPIIKELRERVVKNPEVHSRLLEHFLRHLFPQLKWGLSVNTICFTFQDEGVKHTAQLMYQTALFESGFLLDDPKDFASRIYDSVKTSLDISPEATVEEEDDTEVEAESDAKEDSKPETDAVNDDNDVKDEL		
With respect to the claimed properties (i.e. specifically binding to an IgE antibody), the MPEP 2112.01 states that “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Silver et al. further teach purification (of the polypeptides) under fully denaturing conditions is possible using His-Tag fusion protein and His-Bind immobilized metal affinity chromatography (para [00463), thus reading on the claimed limitation “wherein said polypeptide is immobilized to a carrier or a surface”. 
With respect to claims 4-5, it is noted that the claimed kit (or composition) does not require anything other than the polypeptide. Furthermore, the claimed intended use of the claim does not appear to result in a structural difference (see MPEP 2111.02). Thus, the claims are anticipated as discussed above.
With respect to claim 7, Silver et al. teach a pharmaceutical composition comprising the polypeptide and a pharmaceutically acceptable carrier (claim 30).
With respect to claim 8, it is noted that the claimed intended use of the claim does not appear to result in a structural difference (see MPEP 2111.02). Thus, the claim is anticipated as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658